DETAILED ACTION

This office action is in response to the present application filed on 12/20/2019.
Claims 1-34 are pending of which claims 1, 33 and 34 are independent claims.
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
Examiner respectfully would like to indicate that claim 27 and 28 claimed routers while the rest of the claims are dealing with wireless communication. Applicant claimed redistribution and retransmission without distributing and transmitting the associated data first.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-7, 13, 16, 21, 25, 27-28, 30-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170029107 to Emami (hereinafter “Emami”) in view of US. Pub. 20200106499 to Branlund (hereinafter “Branlund”) and the combination of Emami and Branlund is  combined with US. Pub. 20170184699 to Honma (hereinafter “Honma”) 


Regarding claim 1: Emami discloses a  spatial redistributor, comprising: an array of channels configured to receive and retransmit a signal(Emami, see paragraph [0042], in order to determine the spatial distribution of array of channels for transmitter and receiver, for example, a channel matrix or array H is determined through measurement, singular-value decomposition (SVD) may be used to find AoA  and  AoD of the signal, SVD may be configured to probe the spatial distribution of energy of the signal of a measured signal through selection of the form of the orthonormal bases into which the measured signal is decomposed, for example, into  both an angle of                         
                            
                                
                                    θ
                                
                                
                                    t
                                
                            
                        
                     from transmitter antenna array and an angle                         
                            
                                
                                    θ
                                
                                
                                    r
                                
                            
                        
                     from receiver antenna array, and the elements of both transmitter antenna array and receiver antenna array have an antenna separation/spacing of d (e.g., closest distance), d may be selected to be half the wavelength of the desired excitation signal to be used to energize transmitter antenna array. Note: transmission and retransmission from point of view of communication system are treated the same way or they are the same with the exception one is a repeat of the other), where each of a plurality of independently operating channels in the array comprises: at least one antenna element (Emami, see paragraph [0026-0027], transmission of signals excite one or more antenna elements of transmitter antenna array and produces one or more transmission beams or channels, and receiver may be configured to receive analog signals over analog interface corresponding to one or more antenna elements of receiver antenna array, convert the analog signals into digital signals, and transmitter and receiver  may be integrated into a single transceiver); wherein the array of channels is configured to redirect a signal received from a first set of directions for retransmission in a second set of directions (Emami, see paragraph [0019], a phased array antenna may be used to implement a transmitter array and/or the receiver array  to facilitate measurement of the angle of departure (AoD) and/or the angle of arrival (AoA) of a signal to the antenna array, and both AoD and AoA can be derived from measurements of a phase relationship of a departure or arrival wave among different antennas. Note: the angle of departure is used for transmission and the angle of arrival is used for reception of a signal and redirection and retransmission are taken to be directing based on the determined angle of departure and retransmission  is treated as  transmission); and wherein the control circuity of the channels in the array of channels coordinates the time delays applied to the received signal (Emami, see paragraph [0116], the phase difference may be measured by the analog-to-digital samples of the corresponding received signals of the antennas, and time delay/phase is used to correlate the received signals from different antennas, and the correlation of time delay between those signals can be used to determine the angles of arrival, which is the phase angle) across the array of channels to control the wave front of the retransmitted signal(Emami, see paragraph[0022], a controller and/or co-controller may be configured to designate a plurality of transmitter and receiver channels for transmitter antenna array and receiver antenna array of object sensing system, scan transmitter antenna array and receiver antenna array through the designated channels to measure channel responses corresponding to each one of the designated channels, and determine directional vectors to/from a nearest point  of object based on the measured channel responses). 
 
However, Emami does not explicitly teach an RF chain configured to apply at least a time delay to the received signal prior to retransmission control circuitry configured to control the time delay applied to the received signal by the RF chain. However, Branlund in the same or similar field of endeavor teaches an RF chain configured to apply at least a time delay to the received signal prior to retransmission control circuitry configured to control the time delay applied to the received signal by the RF chain (Branlund, see paragraph[0031], one of the expected temporal change is a time delay of the receive signal,  which is updated accordingly, an adaptive beamforming solution optimizes by updating  the receiver SINR and determines any temporal changes in the signal's angle of arrival, power levels, phase, time delay or other changes in the vector signature received on the array due to multipath or time-varying multipath, and also there are special reference symbols embedded within the uplink and downlink transmission that generate adaptive weights which cancel interference and able to direct the beams even in time varying propagation channels without operator intervention). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Branlund into Emami’s system/method because it would allow usage of extreme interference cancellation (EIC) and two polarization.   Such combination would (Branlund [00201]).

However, Emami does not explicitly teach  a reference oscillator. However, Honma in the same or similar field of endeavor teaches a reference oscillator( Honma, see paragraph [0040],  for two devices to communicate with given conditions, a reference oscillator of the transmitter needs to be in complete synchronization with that of the receiver at the phase level or that a common reference oscillator needs to be used, i.e., in a case where the transmitter is disposed away from the receiver, for example, it is difficult to connect the transmitter and the receiver with each other, and therefore, a high-cost reference oscillator capable of providing synchronization at the phase level is necessary). In view of the above, having the method of Emami  and then given the well-established teaching of Branlund, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Branlund  as modified by Honma within the system of Emami because it would allow estimation of the direction of arrival of the first signal . Furthermore, all references deal with same field of endeavor, thus modification of Emami  by Branlund  as modified by Honma  would have been avoid complex estimation of  propagation  channel and use efficient and  computational non-intensive way by just taking the minimum difference between the first and second signal strength  as disclosed in Honma  para abstract.
. 
Regarding claim 2: Emami discloses configuration of array of channels to redirect a signal received from a first set of directions for retransmission in a second set of directions. However, Emami does not explicitly teach  the spatial redistributor of claim 1, wherein at least a plurality of the channels in the array of channels do not share a common reference oscillator signal.However, Honma in the same or similar field of endeavor teaches the spatial redistributor of claim 1, wherein at least a plurality of the channels in the array of channels do not share a common reference oscillator signal( Honma, see paragraph [0040],  for two devices to communicate with given conditions, a reference oscillator of the transmitter needs to be in complete synchronization with that of the receiver at the phase level or that a common reference oscillator needs to be used, i.e., in a case where the transmitter is disposed away from the receiver, for example, it is difficult to connect the transmitter and the receiver with each other, and therefore, a high-cost reference oscillator capable of providing synchronization at the phase level is necessary). In view of the above, having the method of Emami and then given the well-established teaching of Branlund, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Branlund as modified by Honma within the system of Emami because it would allow estimation of the direction of arrival of the first signal. Furthermore, all references deal with same field of endeavor, thus modification of Emami  by Branlund  as modified by Honma  would have been avoid complex estimation of  propagation  channel and use efficient and  computational non-intensive way by just taking the minimum difference between the first and second signal strength  as disclosed in Honma  para abstract.


Regarding claim 3: Emami discloses the  spatial redistributor of claim 1, wherein controlling at least one of a time delay and a phase shift applied to the received signal (Emami, see paragraph [0116], the phase difference may be measured by the analog-to-digital samples of the corresponding received signals of the antennas, and the received signals from different antennas may correlate with each other up to a time delay/phase, and the correlation and time delay between those signals can be used to determine the angles of arrival accordingly) 

However, Emami does not explicitly teach achieves at least one of receive beamforming and transmit beamforming. However, Branlund in the same or similar field of endeavor teaches achieves at least one of receive beamforming and transmit beamforming (Branlund, see paragraph [0040], FIG. 6, a beamforming subsystem  may receive the signals from each of the transceivers(see FIG. 6), and the beamforming subsystem may have a weigh processor and a beamforming network (BFN) that is implemented using a processor to perform the beamforming processes, where bidirectional beam forming network may be used, and the beamforming subsystem is also connected to the baseband radio subsystem that has a plurality of well-known baseband radios (1 to K in FIG. 6) that are coupled to a hub or switch to route the data traffic ). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Branlund into Emami’s system/method because it would allow usage of extreme interference (Branlund [00201]).


Regarding claim 4: Emami discloses the  spatial redistributor of claim 1, wherein controlling at least one of a time delay and a phase shift applied to the received signal (Emami, see paragraph [0116], the phase difference may be measured by the analog-to-digital samples of the corresponding received signals of the antennas, and time delay/phase is used to correlate the received signals from different antennas, and the correlation of time delay between those signals can be used to determine the angles of arrival) 



However, Emami does not explicitly teach achieves receive and transmit beamforming. However, Branlund in the same or similar field of endeavor teaches achieves receive and transmit beamforming (Branlund, see paragraph [0040], FIG. 6, a beamforming subsystem  may receive the signals from each of the transceivers(see FIG. 6), and the beamforming subsystem may have a weigh processor and a beamforming network (BFN) that is implemented using a processor to perform the beamforming processes, and the beamforming subsystem is also connected to the baseband radio subsystem that has a plurality of well-known baseband radios (1 to K in FIG. 6) that are coupled to a hub or switch to route the data traffic). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Branlund into Emami’s system/method because it would allow usage of extreme interference cancellation (EIC) and two polarization.   Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to increase effective link spectral efficiency and up to double the spectral efficiency (Branlund [00201]).


Regarding claim 5: Emami discloses the  spatial redistributor of claim 1, wherein each channel in the array of channels is further configured to apply a phase shift to the received signal prior to retransmission Emami, see paragraph [0019], a phased array antenna may be used to implement the transmitter array and/or the receiver array  to facilitate measurement of the angle of departure (AoD) and/or the angle of arrival (AoA) to an object or surface broadside to the antenna array, and both AoD and AoA can be derived from measurements of a phase relationship of a departure or arrival wave among different antennas. Note: the angle of departure is used for transmission and the angle of arrival is used for reception of a signal).  


Regarding claim 6: Emami discloses the  spatial redistributor of claim 5, wherein the time delay is applied to the received signal and the phase shift is applied to the time delayed signal (Emami, see paragraph [0116], the phase difference may be measured by the analog-to-digital samples of the corresponding received signals of the antennas, and time delay/phase  is used to correlate the received signals from different antennas, and the correlation of time delay between those signals can be used to determine the angles of arrival, which is the phase angle, and transmission is performed by shifting to the angle).  


Regarding claim 7: Emami discloses the  spatial redistributor of claim 5, wherein the time delay and the phase shift are applied using a single adjustment of the received signal (Emami, see paragraph [0116], the phase difference may be measured by the analog-to-digital samples of the corresponding received signals of the antennas, and time delay/phase  is used to correlate the received signals from different antennas, and the correlation of time delay between those signals can be used to determine the angles of arrival, which is the phase angle of the received signal and adjustment is performed for the phase angle using the determined angle).  




Regarding claim 13: Emami discloses the  spatial redistributor of claim 1, wherein the at least one antenna element of at least one of the channels in the array of channels comprises at least one receive antenna element and at least one transmit antenna element (Emami, see paragraph [0042], in order to determine the spatial distribution of array of channels for transmitter and receiver within a receive antenna and a transmit antenna, for this purpose, a channel matrix or array H is determined through measurement, singular-value decomposition (SVD) may be used to find AoA and AoD to an object or portion of an object, SVD is a procedural method that can be configured to probe the spatial distribution of energy in a measured signal through selection of the form of the orthonormal bases into which the measured signal is decomposed, for example, for a far-away object an angle of                         
                            
                                
                                    θ
                                
                                
                                    t
                                
                            
                        
                     from transmitter antenna array  and an angle                         
                            
                                
                                    θ
                                
                                
                                    r
                                
                            
                        
                     from receiver antenna array, both the transmitted wave to the object and the received wave from the object may be considered as plane waves, and the elements of both transmitter antenna array and receiver antenna array have an antenna separation/spacing of d (e.g., closest distance), d may be selected to be half the wavelength of the desired excitation signal to be used to energize transmitter antenna array.  

Regarding claim 16: Emami discloses the  spatial redistributor of claim 1, wherein at least a plurality of the channels in the array of channels apply at least one of a time delays and a phase shift directly to a received RF signal (Emami, see paragraph [0116], the phase difference may be measured by the analog-to-digital samples of the corresponding received signals of the antennas, and time delay/phase is used to correlate the received signals from different antennas, and the correlation of time delay between those received signals can be used to determine the angles of arrival, which is the phase angle for the arriving signals ).  

Regarding claim 21: Emami discloses the  spatial redistributor of claim 1, wherein at least a plurality of the channels in the array of channels apply at least one of a time delay and a phase shift to a received analog signal (Emami, see paragraph [0116], the phase difference may be measured by the analog-to-digital samples of the corresponding received signals of the antennas, and time delay/phase  is used to correlate the received signals from different antennas, and the correlation of time delay between those signals can be used to determine the angles of arrival).  

Regarding claim 25: Emami discloses configuration of array of channels to redirect a signal received from a first set of directions for retransmission in a second set of directions. However, Emami does not explicitly teach the spatial redistributor of claim 23, wherein at least a plurality of the channels in the array of channels have reference oscillators that produce different time bases. However, Honma in the same or similar field of endeavor teaches the spatial redistributor of claim 23, wherein at least a plurality of the channels in the array of channels have reference oscillators that produce different time bases (( Honma, see paragraph [0040],  for two devices to communicate with given conditions, a reference oscillator of the transmitter needs to be in complete synchronization with that of the receiver at the phase level or that a common reference oscillator needs to be used, i.e., in a case where the transmitter is disposed away from the receiver, for example, it is difficult to connect the transmitter and the receiver with each other, and therefore, a high-cost reference oscillator capable of providing synchronization at the phase level is necessary)).  In view of the above, having the method of Emami and then given the well-established teaching of Branlund, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Branlund as modified by Honma within the system of Emami because it would allow estimation of the direction of arrival of the first signal. Furthermore, all references deal with same field of endeavor, thus modification of Emami  by Branlund  as modified by Honma  would have been avoid complex estimation of  propagation  channel and use efficient and  computational non-intensive way by just taking the minimum difference between the first and second signal strength  as disclosed in Honma  para abstract.


Regarding claim 27: Emami discloses the  spatial redistributor of claim 1, wherein the array of channels forms a spatial router configured to utilize routing information to dynamically adjust the manner in which received signals are redirected (Emami, see paragraph [0019], a phased array antenna may be used to implement a transmitter array and/or the receiver array  to facilitate measurement of the angle of departure (AoD) and/or the angle of arrival (AoA) of a signal to the antenna array, and both AoD and AoA can be derived from measurements of a phase relationship of a departure or arrival wave among different antennas. Note: the angle of departure is used for transmission and the angle of arrival is used for reception of a signal and redirection and routing are taken to be transmission).  

Regarding claim 28: Emami discloses the  spatial redistributor of claim 27, wherein the spatial router comprises at least one channel configured to decode data modulated onto the received signal and extract routing information from the decoded data(Emami, see paragraph [0019], the demodulated data of a phased array antenna may be used to determine a transmitter array and/or a receiver array data  that help determine the angle of departure (AoD) and/or the angle of arrival (AoA) of a signal, and both AoD and AoA can be derived from the phase relationship of a departure or  an arrival wave among different antennas. Note: the angle of departure is used for transmission and the angle of arrival is used for reception of a signal and redirection and routing are taken to be directing based on the determined angle of departure where routing information is the header information of the decoded signal that is to be transmitted).  

Regarding claim 30: Emami discloses configuration of array of channels to redirect a signal received from a first set of directions for retransmission in a second set of directions. However, Emami does not explicitly teach the spatial redistributor of claim 1, wherein the reference oscillator of at least a plurality of channels in the array is a free running oscillator. However, Honma in the same or similar field of endeavor teaches the spatial redistributor of claim 1, wherein the reference oscillator of at least a plurality of channels in the array is a free running oscillator (( Honma, see paragraph [0040],  for two devices to communicate with given conditions, a reference oscillator of the transmitter needs to be in complete synchronization with that of the receiver at the phase level or that a common reference oscillator needs to be used, i.e., in a case where the transmitter is disposed away from the receiver, for example, it is difficult to connect the transmitter and the receiver with each other, and therefore, a high-cost reference oscillator capable of providing synchronization at the phase level is necessary).  In view of the above, having the method of Emami and then given the well-established teaching of Branlund, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Branlund as modified by Honma within the system of Emami because it would allow estimation of the direction of arrival of the first signal. Furthermore, all references deal with same field of endeavor, thus modification of Emami  by Branlund  as modified by Honma  would have been avoid complex estimation of  propagation  channel and use efficient and  computational non-intensive way by just taking the minimum difference between the first and second signal strength  as disclosed in Honma  para abstract.

 
Regarding claim 31: Emami discloses the spatial redistributor of claim 1, wherein at least a plurality of channels in the array are bidirectional channel (Emami, see paragraph [0019], a device with a transmitter antenna array and a receiver antenna array data is a bidirectional device where the angle of departure (AoD) and the angle of arrival (AoA) of a signal are determined from the received data via the antenna array)

Regarding claim 32: Emami discloses the spatial redistributor of claim 1, wherein at least a plurality of channels in the array are mobile (Emami, see paragraph [0019], a device with a transmitter antenna array and a receiver antenna array data is a bidirectional device that uses bisectional allocated channels where the angle of departure (AoD) and the angle of arrival (AoA) of a signal using the allocated channels are determined from the received data via the antenna array. Note: the antenna array uses allocated channels to receive and transmit signals and if the device moves away from the allocated channel a new channel is allocated for the device to communicate)  

Regarding claim 34. A method of redistributing signals, comprising: receiving a signal from a first set of directions at an array of channels (Emami, see paragraph [0042], in order to determine the spatial distribution of array of channels for transmitter and receiver or transmission and receiving directions, for example, a channel matrix or array H is determined through measurement, singular-value decomposition (SVD) may be used to find AoA  and  AoD of the signal and AoA and AoD represent direction of the signal, SVD may be configured to probe the spatial distribution of energy of the signal of a measured signal through selection of the form of the orthonormal bases into which the measured signal is decomposed, for example, into  both an angle of                         
                            
                                
                                    θ
                                
                                
                                    t
                                
                            
                        
                     from transmitter antenna array and an angle                         
                            
                                
                                    θ
                                
                                
                                    r
                                
                            
                        
                     from receiver antenna array, and the elements of both transmitter antenna array and receiver antenna array have an antenna separation/spacing of d (e.g., closest distance), d may be selected to be half the wavelength of the desired excitation signal to be used to energize transmitter antenna array. Note: transmission and retransmission from point of view of communication system are treated the same way or they are the same with the exception one is a repeat of the other, where each of a plurality of independently operating channels in the array comprises: at least one antenna element (Emami, see paragraph [0026-0027], transmission of signals excite one or more antenna elements of transmitter antenna array and produces one or more transmission beams or channels, and receiver may be configured to receive analog signals over analog interface corresponding to one or more antenna elements of receiver antenna array, convert the analog signals into digital signals, and transmitter and receiver  may be integrated into a single transceiver;; and retransmitting the received signal in a second set of directions by coordinating the time delays applied to the received signal across the array of channels to control the wave front of the retransmitted signal (Emami, see paragraph[0022], a controller and/or co-controller may be configured to designate a plurality of transmitter and receiver channels for transmitter antenna array and receiver antenna array of object sensing system, scan transmitter antenna array and receiver antenna array through the designated channels to measure channel responses corresponding to each one of the designated channels, and determine directional vectors to/from a nearest point  of object based on the measured channel responses and apply time delay for an outgoing signal).  

However, Emami does not explicitly teach an RF chain configured to apply at least a time delay to the received signal prior to retransmission control circuitry configured to control the time delay applied to the received signal by the RF chain. However, Branlund in the same or similar field of endeavor teaches an RF chain configured to apply at least a time delay to the received signal prior to retransmission control circuitry configured to control the time delay applied to the received signal by the RF chain (Branlund, see paragraph[0031], one of the expected temporal change is a time delay of the receive signal,  which is updated accordingly, an adaptive beamforming solution optimizes by updating  the receiver SINR and determines any temporal changes in the signal's angle of arrival, power levels, phase, time delay or other changes in the vector signature received on the array due to multipath or time-varying multipath, and also there are special reference symbols embedded within the uplink and downlink transmission that generate adaptive weights which cancel interference and able to direct the beams even in time varying propagation channels without operator intervention). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Branlund into Emami’s system/method because it would allow usage of extreme interference cancellation (EIC) and two polarization.   Such combination would have been obvious to combine as both references are from analogous art where a (Branlund [00201]).

 However, Emami does not explicitly teach a reference oscillator. However, Honma in the same or similar field of endeavor teaches a reference oscillator( Honma, see paragraph [0040],  for two devices to communicate with given conditions, a reference oscillator of the transmitter needs to be in complete synchronization with that of the receiver at the phase level or that a common reference oscillator needs to be used, i.e., in a case where the transmitter is disposed away from the receiver, for example, it is difficult to connect the transmitter and the receiver with each other, and therefore, a high-cost reference oscillator capable of providing synchronization at the phase level is necessary). In view of the above, having the method of Emami and then given the well-established teaching of Branlund, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Branlund as modified by Honma within the system of Emami because it would allow estimation of the direction of arrival of the first signal. Furthermore, all references deal with same field of endeavor, thus modification of Emami  by Branlund  as modified by Honma  would have been avoid complex estimation of  propagation  channel and use efficient and  computational non-intensive way by just taking the minimum difference between the first and second signal strength  as disclosed in Honma  para abstract.


Claims 8-12, 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170029107 to Emami (hereinafter “Emami”), US. Pub. 20200106499 to Branlund (hereinafter “Branlund”), and US. Pub. 20170184699 to Honma (hereinafter “Honma”) and the combination of Emami, Branlund, and Honma are further combined with US. Pub. 20190361102 to Price (hereinafter “Price”).

Regarding claim 8: Emami discloses configuration of array of channels to redirect a signal received from a first set of directions for retransmission in a second set of directions. However, Emami does not explicitly teach the spatial redistributor of claim 1, wherein the antenna elements of the channels in the array of channels form an antenna array selected from the group consisting of: a one-dimensional (1 D) array; a two-dimensional (2D) array; and a three-dimensional (3D) array. However, Price in the same or similar field of endeavor teaches the spatial redistributor of claim 1, wherein the antenna elements of the channels in the array of channels form an antenna array selected from the group consisting of: a one-dimensional (1 D) array; a two-dimensional (2D) array; and a three-dimensional (3D) array(Price, see paragraph[0143], spatial distribution of array of channels used to receive and transmit signals and  a delay compression scheme uses spatial fitting techniques to approximate the delay profile of the signal, first  spatial fits are performed in 1-D to capture time-of-flight differences across a 1-D transducer is performed, and this is  used to construct 2-D images, then spatial fits are performed in 2-D, as required by a 2-D transducer for constructing 3-D images, and if polynomial fitting is used, a dynamically chosen subset of the (N+1)(N+2)/2 possible coefficients (where N is the polynomial order) can be used for each fit). In view of the above, having the method of Emami and then given the well-established teaching of Branlund, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Branlund as modified by Honma and Honma as modified by Price within the system of Emami because it would allow delay profile design compression algorithms. Furthermore, all references deal with same field of endeavor, thus modification of Emami  by Branlund  as modified by Honma  and Honma as modified by Price would have been to design an efficient compression algorithms  as disclosed in Price  para 0044.
Regarding claim 9: Emami discloses the  spatial redistributor of claim 8, wherein channels in the array of channels form at least one array selected from the group consisting of a regular array and an ad hoc array (Emami, see paragraph [0042], in order to determine the spatial distribution of array of channels for transmitter and receiver, a channel matrix or array H of a regular or an adhoc array, is determined through measurement, singular-value decomposition (SVD) may be used to find AoA and AoD of a signal, SVD may be configured to probe the spatial distribution of energy in a measured signal through selection of the form of the orthonormal bases into which the measured signal is decomposed, for example, an angle of                         
                            
                                
                                    θ
                                
                                
                                    t
                                
                            
                        
                     from transmitter antenna array  and an angle                         
                            
                                
                                    θ
                                
                                
                                    r
                                
                            
                        
                     from receiver antenna array, both the transmitted wave to the object and the received wave from the object may be considered as plane waves, and the elements of both transmitter antenna array and receiver antenna array have an antenna separation/spacing of d (e.g., closest distance), d may be selected to be half the wavelength of the desired excitation signal to be used to energize transmitter antenna array).  


Regarding claim 10: Emami discloses configuration of array of channels to redirect a signal received from a first set of directions for retransmission in a second set of directions. However, Emami does not explicitly teach the spatial redistributor of claim 8, wherein the antenna array comprises alternating transmit and receive antenna elements. However, Branlund in the same or similar field of endeavor teaches the spatial redistributor of claim 8, wherein the antenna array comprises alternating transmit and receive antenna elements (Branlund see paragraph [0029], FIG. 4, an adaptive antenna array (to receive multiple signals) and a beamformer (BFN), can perform spatial and temporal equalization of the various signals received by the antenna array (A1, . . . , An) to extract the signal from the multipath signals caused by the non-line of sight signal paths that can be an alternate transmit and receive antenna elements).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Branlund into Emami’s system/method because it would allow usage of extreme interference cancellation (EIC) and two polarization.   Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to increase effective link spectral efficiency and up to double the spectral efficiency (Branlund [00201]).


Regarding claim 11: Emami discloses the  spatial redistributor of claim 8, wherein the antenna array comprises transmit and receive antenna elements mounted to different sides of a supporting structure (Emami, see paragraph[0022], a controller and/or co-controller may be configured to designate a plurality of transmitter and receiver channels for transmitter antenna array and receiver antenna array of object sensing system, scan transmitter antenna array and receiver antenna array through the designated channels to measure channel responses corresponding to each one of the designated channels, and determine directional vectors to/from a nearest point  of object based on the measured channel responses).

Regarding claim 12: Emami discloses the  spatial redistributor of claim 8, wherein the antenna array comprises antenna elements that are utilized as both a receive and a transmit antenna array (Emami, see paragraph [0042], in order to determine the spatial distribution of array of channels for transmit antenna array and receive antenna array within a single antenna elements, and for this purpose, a channel matrix or array H is determined through measurement, singular-value decomposition (SVD) may be used to find AoA and AoD of a signal, SVD may be configured to probe the spatial distribution of energy in a measured signal through selection of the form of the orthonormal bases into which the measured signal is decomposed, for example, into  an angle of                         
                            
                                
                                    θ
                                
                                
                                    t
                                
                            
                        
                     from transmitter antenna array  and an angle                         
                            
                                
                                    θ
                                
                                
                                    r
                                
                            
                        
                     from receiver antenna array, and the elements of both transmitter antenna array and receiver antenna array have an antenna separation/spacing of d (e.g., closest distance), d may be selected to be half the wavelength of the desired excitation signal to be used to energize transmitter antenna array).  



Regarding claim 23: Emami discloses configuration of array of channels to redirect a signal received from a first set of directions for retransmission in a second set of directions. However, Emami does not explicitly teach the spatial redistributor of claim 22, wherein: obtaining analog samples of the received signal comprises sampling the received signal onto a set of parallel switched capacitors; and applying delays to the analog samples of the received signals comprises controlling the delay between the sampling of the received signal onto the capacitors in the set of parallel switch capacitors and the readout of the capacitors in the set of parallel switched capacitors. However, Price in the same or similar field of endeavor teaches the spatial redistributor of claim 22, wherein: obtaining analog samples of the received signal(Price, see paragraph[0033], Sampled Analog Technology (SAT) refers to systems in which an incoming analog signal is used directly in the system without first being converted to a digital signal; Sampled analog technology signal processing is performed in the analog domain by charge sharing among capacitors using only electronic switches and capacitor elements) comprises sampling the received signal onto a set of parallel switched capacitors(Price, see paragraph [0122], FIG. 7, a non-overlapping clock phases used in the switched-capacitor core as switch control signals);and applying delays to the analog samples of the received signals comprises controlling the delay between the sampling of the received signal onto the capacitors in the set of parallel switch capacitors and the readout of the capacitors in the set of parallel switched capacitors (Price, see paragraph[0125-0128], FIG. 7-8, parallel circuits generating key gate drive signals for switched-capacitors in an analog core; the generated signals are manipulated further by logic within the core; a delay ring is organized as 16 rows of 12 columns, for a total of 192 tiles; each delay tile capacitor has three ports which correspond to the strobe signals illustrated by FIG. 7 and for the sample delay see FIG. 8: 1: the first port is used to sample the input, and includes first row select line and first column select line, the first port selects the delay tile for input sampling; 2. the second port is used to charge-share selected FIR filter taps, and includes second row select line  and second column select line, the second port selects the delay tile for fractional delay computation; 3. the third port is used to sample the output, and includes third row select line and third column select line, the third port selects delay tiles for output sampling, and see paragraph[0143], the number of switched-capacitor cells in the delay line is adjusted to reflect the delay range required for the transducer geometry (with 2-D arrays, fewer cells are needed for a given number of channels).  In view of the above, having the method of Emami and then given the well-established teaching of Branlund, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Branlund as modified by Honma and Honma as modified by Price within the system of Emami because it would allow delay profile design compression algorithms. 

Regarding claim 24: Emami discloses configuration of array of channels to redirect a signal received from a first set of directions for retransmission in a second set of directions. However, Emami does not explicitly teach the spatial redistributor of claim 23, wherein each of the at least a plurality of the channels in the array of channels that apply delays to analog signals further comprises two non-overlapping clock generators (NOCs) that control the sampling of the received signal onto the capacitors in the set of parallel switch capacitors and the readout of the capacitors in the set of parallel switched capacitors. However, Price in the same or similar field of endeavor teaches the spatial redistributor of claim 23, wherein each of the at least a plurality of the channels in the array of channels that apply delays to analog signals further comprises two non-overlapping clock generators (NOCs) that control the sampling of the received signal onto the capacitors in the set of parallel switch capacitors and the readout of the capacitors in the set of parallel switched capacitors (Price, see paragraph[0122], FIG. 7, a set of parallel  non-overlapping clock phases used in the switched-capacitor core of the beamformer, as well as in strobes (switch control signals) used to control switches with various functions, the first clock phase (not shown) is used to reset internal nodes to a known voltage, the second clock phase, spans the majority of the sample clock period, and in some examples, the second clock phase is used to sample the input waveform). In view of the above, having the method of Emami and then given the well-established teaching of Branlund, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Branlund as modified by Honma and Honma as modified by Price within the system of Emami because it would allow delay profile design compression algorithms. Furthermore, all references deal with same field of endeavor, thus modification of Emami  by Branlund  as modified by Honma  and Honma as modified by Price would have been to design an efficient compression algorithms  as disclosed in Price  para 0044.

Regarding claim 26: Emami discloses configuration of array of channels to redirect a signal received from a first set of directions for retransmission in a second set of directions. However, Emami does not explicitly teach. the spatial redistributor of claim 1, wherein at least a plurality of the channels in the array of channels: digitize the received signal; apply time delays and phase shifts to the digitized signal; generate an analog signal using a digital to analog converter; and retransmit a signal based upon the generated analog signal. However, Price in the same or similar field of endeavor teaches. the spatial redistributor of claim 1, wherein at least a plurality of the channels in the array of channels (Price, see paragraph [0143] a delay compression scheme uses spatial fitting or polynomial fitting techniques to approximate the delay profile; if spatial fitting,  spatial fits are performed in 1-D to capture time-of-flight differences across a 1-D transducer, or in an alternative implementations, the spatial fits are performed in 2-D, as required by a 2-D transducer for constructing 3-D images; if polynomial fitting is used, a dynamically chosen subset of the (N+1)(N+2)/2 possible coefficients (where N is the polynomial order) can be used for each fit, and the number of switched-capacitor cells in the delay line is adjusted to reflect the delay range required for the transducer geometry (with 2-D arrays, fewer cells are needed for a given number of channels)): digitize the received signal; apply time delays and phase shifts to the digitized signal (Price, see paragraph [0138], the decoding logic and analog core are replicated for each of the desired parallel outputs, and each output is digitized by a separate ADC, and configuration and logic changes, including setting different xi coordinates and delay corrections for channels in each core); generate an analog signal using a digital to analog converter; and retransmit a signal based upon the generated analog signal(  Price, see paragraph [0133], FIG. 11, for generating the  delay profile, first temporal differences are extracted, and then polynomial fits are performed; fitting errors are determined and corrections are made, and for generating the sample profile, shape parameters are extracted, temporal differences are extracted, the delay profile and the sample profile are merged, quantized and formatted, a compressed profile is output). In view of the above, having the method of Emami and then given the well-established teaching of Branlund, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Branlund as modified by Honma and Honma as modified by Price within the system of Emami because it would allow delay profile design compression algorithms. Furthermore, all references deal with same field of endeavor, thus modification of Emami  by Branlund  as modified by Honma  and Honma as modified by .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170029107 to Emami, US. Pub. 20200106499 to Branlund, and US. Pub. 20170184699 to Honma and the combination of Emami, Branlund and Honma is further combined with US. Pub. 20030054790 to Sanada (hereinafter “Sanada”).

Regarding claim 14: Emami discloses configuration of array of channels to redirect a signal received from a first set of directions for retransmission in a second set of directions. However, Emami does not explicitly teach . the spatial redistributor of claim 1, wherein the at least one antenna element of at least one of the channels in the array comprises a multiport antenna element that is utilized for receiving and transmitting signals. However, Sanada in the same or similar field of endeavor teaches the spatial redistributor of claim 1, wherein the at least one antenna element of at least one of the channels in the array comprises a multiport antenna element that is utilized for receiving and transmitting signals (Sanada, see paragraph[0016], FIG. 4, a multiport antenna element for reception and transmission). In view of the above, having the method of Emami  and then given the well-established teaching of Branlund, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Branlund  as modified by Honma  and Honma as modified by Sanada within the system of Emami because it would allow  to use the phase shift and the amplitude amplification factors to control the directivity of the phased array antenna. .
Claims 17-19, 20, 22, 29 and 33  are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170029107 to Emami (hereinafter “Emami”) in view of US. Pub. 20200106499 to Branlund (hereinafter “Branlund”) and the combination of Emami and Branlund is combined with US. Pub. 20170184699 to Honma (hereinafter “Honma”) and further the combination of Emami, Branlund and Honma are further combined with US. Pub. 20130093624 to Raczkowski (hereinafter “Raczkowski”).

Regarding claim 17: Emami discloses configuration of array of channels to redirect a signal received from a first set of directions for retransmission in a second set of directions. However, Emami does not explicitly teach the spatial redistributor of claim 1, wherein at least a plurality of the channels in the array of channels perform frequency conversion and apply a time delay and apply a phase shift to an intermediate frequency (IF) signal. However, Raczkowski in the same or similar field of endeavor teaches the spatial redistributor of claim 1, wherein at least a plurality of the channels in the array of channels perform frequency conversion and apply a time delay and apply a phase shift to an intermediate frequency (IF) signal (Raczkowski, see paragraph [0075], FIG. 7b,  a phase shift may be imposed directly on the intermediate frequency signal, for example, at 12 GHz, that is then multiplied to 60 GHz. Hence, the total range of the phase shifts introduced in the intermediate frequency signal is only (12 GHz/60 GHz)=18o and this approach greatly reduces the phase-shifting range, resulting in power savings).  In view of the above, having the method of Emami  and then given the well-established teaching of Branlund, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Branlund  as modified by Honma and the teaching Honma as modified by Raczkowski within the system of Emami because it would allow  a hybrid beamforming for a communication device. Furthermore, all references deal with same field of endeavor, thus modification of Emami  by Branlund  as modified by Honma and Honma as modified by Raczkowski would have been to achieve improved performance, which can be realized through  a reduction of power consumption, reduction of  signal degradation and area cost  as disclosed in Raczkowski  para 0013.

Regarding claim 18: Emami discloses configuration of array of channels to redirect a signal received from a first set of directions for retransmission in a second set of directions. However, Emami does not explicitly teach the spatial redistributor of claim 17, wherein at least a plurality of the channels in the array of channels perform frequency conversion and apply time delays and apply phase shifts to a base band (BB) signal. However, Raczkowski in the same or similar field of endeavor teaches the spatial redistributor of claim 17, wherein at least a plurality of the channels in the array of channels perform frequency conversion and apply time delays and apply phase shifts to a base band (BB) signal (Raczkowski, see paragraph [0031-0034], a receiver structure for receiving a beam of incoming signals. The receiver structure comprises a plurality of antenna paths, each arranged for handling one of the incoming signals and each one of the incoming signals is mixed with a local oscillator signal and for outputting a baseband signal, but first, phase shifting is performed on the incoming signal or on the local oscillator signal and then mix the two signals; second, a phase shift on the baseband signal that is the final output of the combined signal is formed).  In view of the above, having the method of Emami  and then given the well-established teaching of Branlund, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Branlund  as modified by Honma and the teaching Honma as modified by Raczkowski within the system of Emami because it would allow  a hybrid beamforming for a communication device. Furthermore, all references deal with same field of endeavor, thus modification of Emami  by Branlund  as modified by Honma and Honma as modified by Raczkowski would have been to achieve improved performance, which can be realized through  a reduction of power consumption, reduction of  signal degradation and area cost  as disclosed in Raczkowski  para 0013.

Regarding claim 19: Emami discloses configuration of array of channels to redirect a signal received from a first set of directions for retransmission in a second set of directions. However, Emami does not explicitly teach the spatial redistributor of claim 17, wherein the frequency conversion comprises down conversion and up conversion. However, Raczkowski in the same or similar field of endeavor teaches the spatial redistributor of claim 17, wherein the frequency conversion comprises down conversion and up conversion(Raczkowski, see paragraph [0006], FIG. 2b,  during  LO phase shifting (FIG. 2b) the phase shift is applied to the LO signal and not in the signal path, and in a receiver the high-frequency signal is down-converted with a LO signal that is phase shifted with respect to the LO signals for the other antenna paths, where multiplication of the LO paths may be desirable, as every mixer in each antenna path needs to be steered by a phase shifted version of the LO signal; after down-conversion, the signals of the different antenna paths are in phase and they can be combined, yielding a signal quality improvement; the implementation in the transmitter may include a split of the signals over the different antenna paths before up-conversion, in each antenna path an up-conversion is performed with a LO signal that is phase shifted with respect to the LO signals in the other antenna paths). In view of the above, having the method of Emami  and then given the well-established teaching of Branlund, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Branlund  as modified by Honma and the teaching Honma as modified by Raczkowski within the system of Emami because it would allow  a hybrid beamforming for a communication device. Furthermore, all references deal with same field of endeavor, thus modification of Emami  by Branlund  as modified by Honma and Honma as modified by Raczkowski would have been to achieve improved performance, which can be realized through  a reduction of power consumption, reduction of  signal degradation and area cost  as disclosed in Raczkowski  para 0013.

Regarding claim 20: Emami discloses configuration of array of channels to redirect a signal received from a first set of directions for retransmission in a second set of Raczkowski, see paragraph [0006], FIG. 2b,  the implementation in the transmitter may include a split of the signals over the different antenna paths before up-conversion, and then, in each antenna path an up-conversion is performed with a LO signal that is phase shifted with respect to the LO signals in the other antenna paths). In view of the above, having the method of Emami  and then given the well-established teaching of Branlund, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Branlund  as modified by Honma and the teaching Honma as modified by Raczkowski within the system of Emami because it would allow  a hybrid beamforming for a communication device. Furthermore, all references deal with same field of endeavor, thus modification of Emami  by Branlund  as modified by Honma and Honma as modified by Raczkowski would have been to achieve improved performance, which can be realized through  a reduction of power consumption, reduction of  signal degradation and area cost  as disclosed in Raczkowski  para 0013.

Regarding claim 22: Emami discloses configuration of array of channels to redirect a signal received from a first set of directions for retransmission in a second set of Raczkowski, see paragraph [0004], for narrowband radio communication the delays can be approximated by phase shifts. To realize these phase shifts, circuits called phase shifters (or beamformers) are implemented, operating in one of the major domains of a radio device as shown in FIG. 2. That is, in the radio frequency (RF) domain, in the local oscillator (LO) domain, in the intermediate frequency (IF) domain (not shown in the figure) or in the baseband (BB) domain, and see paragraph[0061], indirect conversion to an IF frequency with phase shifting performed in the IF path).  In view of the above, having the method of Emami  and then given the well-established teaching of Branlund, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Branlund  as modified by Honma and the teaching Honma as modified by Raczkowski within the system of Emami because it would allow  a hybrid beamforming for a communication device. Furthermore, all 

Regarding claim 29: Emami discloses configuration of array of channels to redirect a signal received from a first set of directions for retransmission in a second set of directions. However, Emami does not explicitly teach the spatial redistributor of claim 28, wherein the routing information comprises at least one geometric angles, location coordinates, and an identifier. However, Raczkowski in the same or similar field of endeavor teaches the spatial redistributor of claim 28, wherein the routing information comprises at least one geometric angles, location coordinates, and an identifier(Raczkowski, see paragraph [0029], a high volume of data is used to control the various delay lines in the beamformer, the beamformer has many analog inputs, and a beamformer includes a delay line for each channel or analog input that can delay each of the analog inputs by a specified number of samples, and the delay for each channel is a function of the geometry and imaging scenario, such as the kind of transducer and the shape of the imaging target. Because the delay is different for every element of the transducer and changes constantly over time, there will be a large volume of data for transmission).  In view of the above, having the method of Emami  and then given the well-established teaching of Branlund, it would have been obvious to one having ordinary skill in the art 

Regarding claim 33. A spatial redistributor, comprising: an array of channels configured to receive and retransmit a signal (Emami, see paragraph [0042], in order to determine the spatial distribution of array of channels for transmitter and receiver, for example, a channel matrix or array H is determined through measurement, singular-value decomposition (SVD) may be used to find AoA  and  AoD of the signal, SVD may be configured to probe the spatial distribution of energy of the signal of a measured signal through selection of the form of the orthonormal bases into which the measured signal is decomposed, for example, into  both an angle of                         
                            
                                
                                    θ
                                
                                
                                    t
                                
                            
                        
                     from transmitter antenna array and an angle                         
                            
                                
                                    θ
                                
                                
                                    r
                                
                            
                        
                     from receiver antenna array, and the elements of both transmitter antenna array and receiver antenna array have an antenna separation/spacing of d (e.g., closest distance), d may be selected to be half the wavelength of the desired excitation signal to be used to energize transmitter antenna array. Note: transmission and retransmission from point of view of communication system are treated the same way or they are the same with the exception one is a repeat of the other), where each of a plurality of independently operating channels in the array comprises: at least one antenna element (Emami, see paragraph [0026-0027], transmission of signals excite one or more antenna elements of transmitter antenna array and produces one or more transmission beams or channels, and receiver may be configured to receive analog signals over analog interface corresponding to one or more antenna elements of receiver antenna array, convert the analog signals into digital signals, and transmitter and receiver  may be integrated into a single transceiver);  control circuitry configured to control the time delay and the phase shift applied to the received signal by the RF chain (Emami, see paragraph [0116], the phase difference may be measured by the analog-to-digital samples of the corresponding received signals of the antennas, and the received signals from different antennas may correlate with each other, up to a time delay/phase, and the correlation and time delay between those signals can be used to determine the angles of arrival accordingly); wherein the array of channels is configured to redirect a signal received from a first set of directions for retransmission in a second set of directions ((Emami, see paragraph [0019], a phased array antenna may be used to implement the transmitter array and/or the receiver array  to facilitate measurement of the angle of departure (AoD) and/or the angle of arrival (AoA) to an object or surface broadside to the antenna array, and both AoD and AoA can be derived from measurements of a phase relationship of a departure or arrival wave among different antennas. Note: the angle of departure is used for transmission and the arrival is used for reception of a signal and redirection and retransmission are taken to be directing and transmission or transmitting); wherein the control circuity of the channels in the array of channels coordinates the time delays and phase shifts applied to the received signal across the array of channels (Emami, see paragraph [0116], the phase difference may be measured by the analog-to-digital samples of the corresponding received signals of the antennas, and the received signals from different antennas may correlate with each other, up to a time delay/phase, and the correlation and time delay between those signals can be used to determine the angles of arrival accordingly ).

However, Emami does not explicitly teach to control the wave front of the retransmitted signal to perform receive and transmit beamforming. However, Branlund in the same or similar field of endeavor teaches to control the wave front of the retransmitted signal to perform receive and transmit beamforming (Branlund, see paragraph [0040], FIG. 6, a beamforming subsystem  may receive the signals from each of the transceivers(see FIG. 6), and the beamforming subsystem may have a weigh processor and a beamforming network (BFN) that is implemented using a processor to perform the beamforming processes, and the beamforming subsystem is also connected to the baseband radio subsystem that has a plurality of well-known baseband radios (1 to K in FIG. 6) that are coupled to a hub or switch to route the data traffic). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Branlund into Emami’s system/method because it would allow usage of extreme interference cancellation (EIC) and two polarization.   Such combination would have been obvious to (Branlund [00201]).

However, Emami does not explicitly teach a reference oscillator and wherein at least a plurality of the channels in the array of channels do not share a common reference oscillator signal. However, Honma in the same or similar field of endeavor teaches and a reference oscillator ( Honma, see paragraph [0040],  for two devices to communicate with given conditions, a reference oscillator of the transmitter needs to be in complete synchronization with that of the receiver at the phase level or that a common reference oscillator needs to be used, i.e., in a case where the transmitter is disposed away from the receiver, for example, it is difficult to connect the transmitter and the receiver with each other, and therefore, a high-cost reference oscillator capable of providing synchronization at the phase level is necessary) and wherein at least a plurality of the channels in the array of channels do not share a common reference oscillator signal (Honma, see paragraph [0040],  for two devices to communicate with given conditions, a reference oscillator of the transmitter needs to be in complete synchronization with that of the receiver at the phase level or that a common reference oscillator needs to be used, i.e., in a case where the transmitter is disposed away from the receiver, for example, it is difficult to connect the transmitter and the receiver with each other, and therefore, a high-cost reference oscillator capable of providing synchronization at the phase level is necessary). In view of the above, having the method of Emami  and 

However, Emami does not explicitly teach an RF chain configured to perform frequency conversion of the received signal and apply at least a time delay and a phase shift to an intermediate frequency (IF) signal prior to upconversion and retransmission. However, Raczkowski in the same or similar field of endeavor teaches an RF chain configured to perform frequency conversion of the received signal and apply at least a time delay and a phase shift to an intermediate frequency (IF) signal prior to upconversion and retransmission (Raczkowski, see paragraph [0075], FIG. 7b,  a phase shift may be imposed directly on the intermediate frequency signal, for example, at 12 GHz, that is then multiplied to 60 GHz, and as a result,  the total range of the phase shifts introduced in the intermediate frequency signal is only (12 GHz/60 GHz)=18o and this approach greatly reduces the phase-shifting range, resulting in power savings.  In view of the above, having the method of Emami  and then given the well-established teaching of Branlund, it would have been obvious to one having .


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170029107 to Emami , US. Pub. 20200106499 to Branlund  and  US. Pub. 20170184699 to Honma, and  the combination of  Emami, Branlund, and Honma is further combined with US. Pub. 20070046547 to Crouch (hereinafter “Crouch”)

Regarding claim 15: Emami discloses configuration of array of channels to redirect a signal received from a first set of directions for retransmission in a second set of directions. However, Emami does not explicitly teach the spatial redistributor of claim 1, wherein the: at least one antenna element of at least one of the channels in the array comprises a single port; and the at least one channel in the array that comprises a single port antenna element further comprises a circulator. However, Crouch in the same or similar field of endeavor teaches the  spatial redistributor of claim 1, wherein (Crouch, see paragraph[0067], FIG. 13,  a receive and a transmit antenna arrays may point in different directions and can be spatially separated, where a receive antenna receives a signal from a transmitter in one direction and transmit antenna beams an amplified signal towards a transmitter in a different direction); and the at least one channel in the array that comprises a single port antenna element further comprises a circulator(20070046547, see paragraph[0066] N-port antennas having N-fold rotational symmetry, and  this configuration is convenient when a circularly-polarized input and output are desired, and many other configurations are possible, for example, one can readily visualize an N-port antenna having 2-fold rotational symmetry and designed to transmit and receive linear polarization). In view of the above, having the method of Emami  and then given the well-established teaching of Branlund, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Branlund  as modified by Honma and the teaching Honma as modified by Crouch within the system of Emami because it would allow  a transmitting array to act a power combiner by combining the outputs of the power amplifiers belonging to a single element. Furthermore, all references deal with same field of endeavor, thus modification of Emami  by Branlund  as modified by Honma and Honma as modified by Crouch would have been to achieve reducing or eliminating the need for power combiners and power dividers if individual receive/transmit paths fail  as disclosed in Crouch para 0012.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476